Citation Nr: 1011274	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  09-07 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for tinnitus has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for stomach problems has been received.

3.  Whether new and material evidence to reopen a claim for 
service connection for a hiatal hernia has been received.

4.  Entitlement to an increased (compensable) rating for 
hepatitis.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to 
March 1975.

A claim for service connection for a hiatal hernia was 
previously denied by the RO in February 1991.  Claims for 
service connection for tinnitus and stomach problems were 
previously denied by the RO in April 1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2008 rating decision in which the RO denied 
the petition to reopen claims for service connection for 
tinnitus, stomach problems, and hiatal hernia, and denied an 
increased rating for hepatitis.  In September 2008, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in January 2009, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in February 2009.

In his substantive appeal, the Veteran requested a hearing 
before a Veterans Law Judge at the RO.  However, in 
correspondence received in January 2010, the Veteran 
cancelled his hearing request.

In characterizing the issues on appeal, the Board has 
considered the decision of the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 
520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the 
Federal Circuit held that a claim for one diagnosed disease 
or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See Ephraim v. 
Brown, 82 F. 3d 399 (Fed. Cir. 1996).  As is discussed in 
more detail below, here, the Veteran was previously denied 
service connection for tinnitus, stomach problems, and a 
hiatal hernia.  At the time of the prior denial, there were 
the same complaints made in connection with the current 
claim.  As such, any diagnoses pertaining to tinnitus, 
stomach problems, and a hiatal hernia made since the prior 
denial do not constitute different disabilities.  As new and 
material evidence is required to reopen the claims for 
service connection, the Board has characterized the appeal as 
encompassing the matters set forth on the title page.

For the reason expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.  

Documents of record indicate that the Veteran receives 
disability benefits from the Social Security Administration 
(SSA).  The evidence of record gives no indication regarding 
what disability(ies) the Veteran is receiving SSA disability 
benefits for; as such, the records may contain information 
pertinent to any and/or all of the claims on appeal.  While 
SSA records are not controlling for VA determinations, they 
may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when the VA is put on notice of 
the existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of SSA's determination 
on the Veteran's claim, as well as copies of all medical 
records underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

Also, to ensure that all due process requirements are met, 
the RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claims 
on appeal.  The notice letter to the Veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period. 

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request from SSA a copy 
of its determination on the Veteran's 
claim for disability benefits, as well as 
copies of all medical records underlying 
its determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


